This case was submitted on the record by the attorney-general, no brief having been filed with or appearance otherwise made before this court to sustain the appeal from the judgment of conviction taken by the defendant
We have, however, examined the record and have found no substantial ground for the appeal.
The offense of which the defendant was convicted was that of an assault with a deadly weapon with intent to commit murder. The evidence discloses that the assault was committed on the wife of the accused at their home in the town of Hood, in Sacramento County, in the month of July, 1917, the motive for the crime being that the wife — the victim of the assault — had threatened and was about to leave the defendant because of his alleged ill treatment of her and refused to heed his repeated demands that she remain with him. The evidence clearly shows the guilt of the accused.
We have found no errors in the rulings admitting and excluding evidence, while the charge of the court is in clear language, pertinent to the issues and otherwise unobjectionable.
The judgment is affirmed. *Page 656